DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Gregory M. Huffman, Reg. No. 69212 on 6/3/2021.
The application has been amended as follows: 
Claims 3, 5, 7 and 17 are canceled.
Claims 1, 4, 6, 8-15 and 18-19 are currently amended herein.

1. (Currently amended) A computer-implemented method for analyzing a plurality of media content, the method comprising:
accessing respective character models of multiple female characters represented in the plurality of media content from an indexed table of a database;
determining, based on the respective character models of the multiple female characters, respective female attribute values of an attribute for the multiple female characters; 
, wherein the overall female attribute value is an average of the respective female attribute values;
accessing respective character models of multiple male characters represented in the plurality of media content from the indexed table of the database;
determining, based on the respective character models of the multiple male characters, respective male attribute values of the attribute for the multiple male characters;
determining, based on the respective male attribute values, an overall male attribute value, wherein the overall male attribute value is an average of the respective male attribute values;
comparing the overall female attribute value with the [[the ]]overall male attribute value, wherein comparing the overall female attribute value with the overall male attribute value comprises determining whether a difference between the overall female attribute value and the overall male attribute value satisfies a threshold; and
based on a result of the comparing, providing a notification for display, wherein the notification includes a prompt encouraging a user to decrease the difference between the overall female attribute value and the overall male attribute value.

4. (Currently amended) The computer-implemented method of claim [[3]]1, further comprising accessing salience values for the multiple female characters and salience values for the multiple male characters, wherein the average of the respective female attribute values is a salience-weighted average of the respective female attribute 

6. (Currently amended) The computer-implemented method of claim [[5]]1, wherein providing the notification for display based on a result of the comparing comprises providing the notification for display based on the difference satisfying the threshold.  

15. (Currently amended) A non-transitory computer-readable medium having stored therein instructions that upon execution by a processor, cause performance of a set of acts comprising:
accessing respective character models of multiple female characters represented in a plurality of media content from an indexed table of a database;
determining, based on the respective character models of the multiple female characters, respective female attribute values of an attribute for the multiple female characters;
determining, based on the respective female attribute values, an overall female attribute value, wherein the overall female attribute value is an average of the respective female attribute values;
accessing respective character models of multiple male characters represented in the plurality of media content from the indexed table of the database;

determining, based on the respective male attribute values, an overall male attribute value, wherein the overall male attribute value is an average of the respective male attribute values;
comparing the overall female attribute value with the overall male attribute value, wherein comparing the overall female attribute value with the overall male attribute value comprises determining whether a difference between the overall female attribute value and the overall male attribute value satisfies a threshold; and
based on a result of the comparing, providing a notification for display, wherein the notification includes a prompt encouraging a user to decrease the difference between the overall female attribute value and the overall male attribute value.

18. (Currently amended) The non-transitory computer-readable medium of claim [[17]]15, wherein the attribute is intelligence.  

19. (Currently amended) A computing system comprising:
a processor; and
a non-transitory computer-readable storage medium, having stored thereon program instructions that, upon execution by the processor, cause performance of a set of operations comprising:
 from an indexed table of a database,
determining, based on the respective character models of the multiple female characters, respective female attribute values of an attribute for the multiple female characters,
determining, based on the respective female attribute values, an overall female attribute value, wherein the overall female attribute value is an average of the respective female attribute values,
accessing respective character models of multiple male characters represented in the plurality of media content from the indexed table of the database,
determining, based on the respective character models of the multiple male characters, respective male attribute values of the attribute for the multiple male characters,
determining, based on the respective male attribute values, an overall male attribute value, wherein the overall female attribute value is an average of the respective female attribute values,
comparing the [[the ]]overall female attribute value with the overall male attribute value, wherein comparing the overall female attribute value with the overall male attribute value comprises determining whether a difference between the overall female attribute value and the overall male attribute value satisfies a threshold, and
, wherein the notification includes a prompt encouraging a user to decrease the difference between the overall female attribute value and the overall male attribute value.

Allowable Subject Matter
Claims 1, 4, 6, 8-15 and 18-19 are pending in this application.
Claims 1, 4, 6, 8-15 and 18-19 are allowed in this Office Action (Renumber as 1-13).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)270-1766.  The examiner can normally be reached on Monday-Friday, 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vital Pierre can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/PHONG H NGUYEN/            Primary Examiner, Art Unit 2162        

June 4, 2021